Citation Nr: 0018098	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-03 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to March 1, 1996, for 
an assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. M.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1968 and August 1969 to December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which increased a 50 percent rating for PTSD to 
100 percent, effective from June 19, 1996.  In September 
1998, the RO granted entitlement to an earlier effective date 
for the 100 evaluation from March 1, 1996.  


FINDINGS OF FACT

1.  Following final rating decision, a claim for increased 
based on PTSD was filed on June 19, 1996.  

2.  The earliest date as to which it was factually 
ascertainable that there was increased severity of service-
connected PTSD in the year prior to June 16, 1996, was March 
1, 1996.  


CONCLUSION OF LAW

An effective date prior to March 1, 1996, for the award of a 
100 percent disability evaluation for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that this claim is plausible and 
thus, well grounded within the meaning of 38 C.F.R. § 5107 
(1998); King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
finds that all relevant evidence has been obtained and that 
the duty to assist the claimant is satisfied.  

Service connection for PTSD was granted and a 30 percent 
rating was assigned by rating decision in November 1983, 
effective from October 19, 1982, the date that the veteran's 
claim was filed.  Following a claim for increase, the 30 
percent rating was increased to 50 percent by rating decision 
in August 1987, effective from April 14, 1987, the date 
increased severity was demonstrated on VA examination.  The 
Board made a decision on the issues of an increased 
evaluation and an earlier effective date in May 1988.  The 
Board granted a 50 percent evaluation for PTSD from the 
October 1982 date through the April 1987 date.  They also 
determined that a higher evaluation after April 13, 1987 had 
not been met.  The Board's decision was effectuated in a July 
15, 1988 rating determination.  The veteran was provided a 
copy of the Board's decision and notified of the RO action by 
letter in August 1988.  He did not request reconsideration by 
the Board.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (1999); 38 C.F.R. § 19.181 (1988).  

The veteran filed a claim for increased benefits on March 20, 
1989.  The RO, in a May 23, 1990, rating decision confirmed 
the 50 percent rating.  On October 9, 1990, the evaluation 
was again confirmed.  In an August 3, 1994, rating 
determination, the RO confirmed the 50 percent rating, and on 
November 16, 1994, the veteran filed a claim for increase 
reporting treatment at a VA medical facility.  Private and VA 
records were subsequently added to the file dated from 1986 
to 1995.  These records did not show treatment for the 
veteran's PTSD and the 50 percent evaluation was once again 
confirmed on June 26, 1995.  The veteran received notice of 
the June 1995 decision, but he did not submit a notice of 
disagreement with that decision or any of the RO decisions 
subsequent to the Board's 1988 determination.  Those decision 
are final.  38 C.F.R. § 20.1103 (1999).  Instead, on June 19, 
1996, the veteran filed a claim for an increased evaluation 
for his PTSD following hospitalization at a VA facility that 
month.  He stated that his condition had become worse as 
evidenced by the recent VA hospitalization; he referred to a 
pending claim for an increased evaluation for PTSD but 
indicated no disagreement with the June 1995 decision.

Treatment records were obtained but did not reflect treatment 
prior to a hospitalization report in June 1996 although a Vet 
Center team leader reported in a May 1996 statement received 
in September 1996 that he had interviewed the veteran and had 
scheduled him for treatment.  A private psychological 
assessment from the Social Security Administration (SSA) in 
July 1996 was also added to the record.  This report reflects 
that the veteran had jail time due to assault, severe 
impairment of judgment and concentration and memory due to 
intrusive recollections, hypervigilance, hyperarousal, and 
triggering of recollections.  It also reflected severe 
impairment of the ability to deal with normal interpersonal 
stresses as well as other anger control problems.  

A VA examination was conducted in July 1996.  The veteran 
related that he had not worked since 1986.  Following 
evaluation, the diagnoses included PTSD, chronic, severe with 
associated depression.  His Global Assessment of Functioning 
(GAF) Scale was set at 35.  The record shows that the veteran 
was admitted into the PTSD treatment program on August 19, 
1996, where he remained until hospital discharge on October 
3, 1996.  

A private counselor's opinion from early 1997 reflects an 
opinion that the veteran should be elevated to the 100 
percent disability evaluation level.  The treatment summary 
included, however, shows that the veteran was well-oriented 
with good attention span, good concentration, good 
comprehension, good eye-hand coordination, good memory, good 
practical reasoning, and good insight into his disorder.  

Based on the evidence summarized above, the RO, in a March 
1997 rating decision, assigned a 100 percent disability 
evaluation for PTSD from June 19, 1996.  The effective date 
was the date that the veteran filed a claim for an increased 
rating for PTSD noting that his condition had worsened as 
evidenced by hospitalization that month at the VA medical 
facility.  

The veteran filed a notice of disagreement on April 29, 1997, 
disagreeing with the effective date assigned his 100 percent 
rating.  

Additional treatment records were added to the record.  These 
records include documents from as early as the mid 1980s 
reflecting treatment for PTSD.  There was a more recent 
assessment from March 1, 1996, which stated that the 
veteran's PTSD was chronic and severe.  Subsequently dated 
private and VA records show continued treatment for his 
psychiatric symptoms.  

At a personal hearing in June 1998, the veteran provided 
testimony in support of his claim.  He said that he had been 
totally disabled since the date that he was first granted 
service connection for PTSD.  While he was working at that 
time, he was out a good deal of the time and was not 
effective when he was there.  His service officer asserted 
that the veteran had been totally disabled for many years and 
pointed out that the veteran was seen on March 1, 1996.  

In September 1998, the RO assigned an effective date of March 
1, 1996, for the grant of the 100 percent rating for PTSD.  

At a personal hearing in March 2000, the veteran opined that 
the effective date for the 100 percent disability evaluation 
should be earlier than March 1, 1996.  He described his 
mental state over the years and pointed out that he had not 
worked since approximately 1988.  

Initially, the Board notes that the notice of disagreement 
dated on April 29, 1997, requests that the 100 percent 
disability evaluation be made effective to the date that 
service connection was first granted for PTSD.  It is pointed 
out, however, that the current appeal is based on the 
veteran's new claim for an increased evaluation which was 
received on June 19, 1996.  As noted in the appropriate laws 
and regulations, see 38 C.F.R. § 20.302 (1999), claims are 
not pending for an indefinite period of time.  If a veteran 
does not appeal a prior VA rating decision within one year 
after he is notified of the decision, such a decision becomes 
final, and cannot by law be changed in the absence of clear 
error of interpretation of law or facts in the prior 
decision.  Such error has not been alleged in this case.  
While it is argued that the veteran did indeed file such a 
notice of disagreement with submission of his June 19, 1996 
statement, the Board interprets that document as a submission 
for a claim for increase.  No expression of dissatisfaction 
or disagreement with any adjudicative decision, nor a desire 
to contest the result of any previous determination was made.  
He specifically stated that he felt that his PTSD had 
increased in severity as evidenced by a recent 
hospitalization.  

The issue concerning an earlier effective date arose when, in 
a rating decision dated in March 1997, the RO increased the 
veteran's schedular evaluation for PTSD from 50 to 100 
percent, effective from June 19, 1996, and the veteran 
submitted a notice of disagreement as to the assigned 
effective date in April 1997.  In a subsequent rating action, 
the veteran was granted an earlier effective date for the 
assignment of the 100 percent rating to March 1, 1996.  

Under 38 U.S.C.A. § 5110(a) (West 1991), unless specifically 
provided otherwise, the effective date of a claim for 
increased compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application.  38 U.S.C.A. § 5110(b)(2) 
specifically provides otherwise by stating that the effective 
date of an award of increased compensation shall be the 
earliest date as to which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  This statute is 
implemented by VA regulations, which provide that, in 
general, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later, 38 C.F.R. § 3.400(o)(1), or the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (1999); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  

As indicated earlier, a thorough review of the procedural 
aspect of this issue discloses no claim, informal or 
otherwise, for an earlier effective date for PTSD prior to 
the formal claim for an increased rating received on June 19, 
1996.  The question now arises as to whether it was factually 
ascertainable that an increase in disability due to PTSD, 
which could permit retroactive benefits, had occurred within 
the year prior to that date.  

In this respect, the earliest medical record within that year 
that could reasonably pertain to PTSD is a March 1, 1996, 
assessment that the veteran's PTSD was chronic and severe.  
This assessment was substantiated by subsequently dated 
medical reports.  Therefore, the earliest effective date 
assignable is March 1, 1996, as it was factually 
ascertainable at that time that there had been an increase in 
the severity of the veteran's PTSD.  The Board notes that the 
record shows that the veteran had filed many claims between 
the time of the Board decision in 1988 and when the claim for 
an increase was filed on June 19, 1996.  As noted earlier, 
each claim was denied and the veteran was informed of the 
decision, but he did not file an appeal with any of the 
decisions, and most importantly not with the June 1995 
decision.  Since no appeal was filed that decision became 
final and there was no complaint that there was clear and 
unmistakable error with any decision.  For these reasons, 
entitlement to an effective date earlier than March 1, 1996, 
is not warranted.  






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier prior to March 1, 
1996, for an assignment of a 100 percent rating for PTSD is 
denied.  




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

